Citation Nr: 0425115	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a May 1982 rating decision, whereby service 
connection for organic brain syndrome was denied, involved 
clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from August 1979 to July 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that determination, the RO inter alia 
determined that (1) new and material evidence had not been 
submitted to reopen the claim of service connection for 
organic brain syndrome previously denied in a May 1982 rating 
decision, and (2) the same rating decision did not involve 
clear and unmistakable error (CUE).  The appellant disagreed 
and this appeal ensued.  

The Board, by a September 2003 decision, denied the 
appellant's application to reopen the previously denied claim 
and held that the prior rating decision did not involve CUE.  
The appellant sought review before the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2004 Order, 
the Court granted the parties' Joint Motion for Partial 
Remand, which sought affirmance of the Board's denial of the 
application to reopen the service-connection claim previously 
denied in May 1982, and vacatur of the Board's determination 
that the May 1982 rating decision did not involve CUE.  Thus, 
the case is again before the Board and the issue for 
appellate review is listed on the title page of this 
decision.  


FINDING OF FACT

The May 1982 rating determination, whereby service connection 
for organic brain syndrome was denied, was supported by the 
evidence then of record and the applicable statutory and 
regulatory provisions existing at the time were correctly 
applied.  




CONCLUSION OF LAW

The RO rating decision of May 1982, wherein service 
connection for organic brain syndrome was denied, does not 
contain clear and unmistakable error (CUE).  38 C.F.R. 
§ 3.105(a) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), redefined VA's 
notice and assistance obligations.  The VCAA and its 
implementing regulations, however, are inapplicable to claims 
raising questions of CUE in a prior rating decision.  Parker 
v. Principi, 15 Vet. App. 407 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  

II.  CUE in the May 1982 Rating Decision

The law and regulations provide that previous determinations 
that are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105 
(2003).  Absent the filing of a notice of disagreement within 
one year of the date of mailing of the notification of the 
initial review and determination of a claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of CUE.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105, 20.302, 
20.1103 (2003).  

A prior decision must be reversed or amended where evidence 
establishes clear and unmistakable error (CUE).  38 C.F.R. 
§ 3.105(a) (2003).  For CUE to exist, either the correct 
facts, as they were known at that time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  The error must be 
"undebatable", so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made, and the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.  A determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Concomitantly, 
evidence that was not actually of record at the time of the 
decision at issue cannot be considered for purposes of CUE.  
Kinnaman v. Principi, 4 Vet. App. 20, 26 (1993); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  

For there to be a valid claim of CUE, either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were improperly applied.  See Russell, 3 Vet. 
App. at 313.  It is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not a mere misinterpretation of the 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
claimed error, when called to the attention of later 
reviewers, must compel a different conclusion to which 
reasonable minds could not differ.  See Fugo v. Brown, 6 Vet. 
App. 40 (1993), en banc review denied, 6 Vet. App. 162 
(1994).  

The appellant alleges the May 1982 rating decision, wherein 
the RO denied service connection for organic brain syndrome, 
involved CUE.  His argument is that the entrance examination 
showed he was in sound condition at entrance into service, 
thereby giving rise to a presumption of soundness, and that 
the evidence in 1982 did not constitute clear and 
unmistakable evidence to rebut that presumption of soundness.  

The law applicable to service-connection claims was the same 
in 1982 as it is today.  Service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  A veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles that may 
be considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  

The sole evidence of record in May 1982 was the appellant's 
service medical records.  The entrance examination in July 
1979 showed normal head and psychiatric clinical evaluations, 
and did not indicate the presence of any head injury or brain 
impairment.  The appellant denied, in a report of medical 
history, ever having had a head injury, depression or 
excessive worry, loss of memory or amnesia, nervous trouble 
of any sort, or periods of unconsciousness.  A medical record 
dated in September 1979, however, found immature personality 
and suggestion of a cerebellar or brain stem problem; records 
dated thereafter reflected impressions of suspected drug use 
and inadequate personality disorder.  

The May 1981 medical board evaluation diagnosed developmental 
language disorder presumably secondary to birth injury, and 
nonspecific personality disorder evidenced by marked 
immaturity.  Both disorders were deemed to have been 
manifested since birth, both were identified as having 
existed prior to service, and both were found not to have 
been permanently aggravated by service.  In addition, the 
accompanying report of medical examination noted that the 
history and examination results suggested a developmental 
language disorder that appeared to be secondary to a birth 
injury, and that his mild cognitive deficits, irritability, 
and personality findings were consistent with the diagnosis 
of an organic personality syndrome assumed to be due to birth 
trauma, and therefore lifelong.  The examination report 
specifically noted "[t]here is no evidence of acute injury, 
infection or other processes occurring while the patient has 
been in the service which would be consistent with [these] 
findings.  There is also no evidence that his disorder has 
been significantly worsened by military duty."  The 
separation medical examination in April 1981 also noted 
diagnoses of developmental language disorder presumably 
secondary to birth injury, and nonspecific personality 
disorder evidenced by marked immaturity.  A June 1981 report 
of the service Medical Evaluation Board indicated a diagnosis 
of "[o]rganic brain syndrome due to trauma (birth) 
manifested by language disorder, non-specific personality 
disorder, marked immaturity and learning difficulty with 
severe impairment for social and industrial adaptability.  
EPTS [existed prior to service] without service 
aggravation."  

In its May 1982 rating decision, the RO determined that the 
appellant's service medical records revealed he had organic 
brain syndrome due to birth trauma and manifested by a 
language disorder.  In denying the appellant's claim for 
service connection for organic brain syndrome, the RO held 
that this condition had existed prior to service and that 
there had been no service aggravation.  

In rendering its decision in September 2003, the Board 
reviewed the evidence just discussed and the RO's stated 
reasoning, as recorded in the May 1982 rating decision:  

In brief, the RO was cognizant of the medical 
evidence, which included multiple findings to the 
effect that the veteran's disabilities were the 
product of a birth injury, thereby existing prior 
to service, and that these disabilities had not 
increased in severity during service.  In addition, 
it is apparent that the RO, in reaching its 
decision, applied the appropriate legal criteria; 
the law at that time required that, in order to 
establish service connection for a claimed 
disability, the facts, as shown by the evidence, 
were to demonstrate that a particular disease or 
injury resulting in current disability was incurred 
during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. 
§§ 310, 331 (now 38 U.S.C.A. §§ 1110, 1131).  The 
rating decision clearly reflects that the RO 
considered the question of whether the veteran's 
organic brain syndrome, which was deemed to have 
been manifested prior to service, had been 
aggravated by that service; it concluded that it 
had not.  There is no evidence that either the 
correct facts, as they were known at the time, were 
not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were 
improperly applied.  It must be reiterated that 
clear and unmistakable error is error that is 
undebatable, so that it can be said that reasonable 
minds could only conclude that the original 
decision was fatally flawed at the time it was 
made.  It must be emphasized that the decision that 
was the subject of this claim is clearly premised 
on the medical evidence of record at that time, and 
is based on the applicable legal criteria.  There 
is no evidence that a reasonable mind could 
conclude that this decision was fatally flawed, or 
that the RO should have reached different 
conclusions about which reasonable minds could not 
differ, notwithstanding the fact that the veteran 
disagrees with the RO's decision.  

Based on this analysis, the Board in September 2003 concluded 
the May 1982 rating decision did not involve CUE, for there 
was not any undebatable error that would have, had it not 
been made, manifestly changed the outcome of that 
determination.  Accordingly, it denied the appellant's 
request for revision of the rating decision.  

The Joint Motion for Remand, granted by the Court's Order of 
April 2004, argued that the Board " did not address the 
presumption of soundness or whether the evidence present in 
1982 was sufficient to rebut that presumption.  See 38 U.S.C. 
§ 1111 (previously 38 U.S.C. § 311).  As such, the [Board's] 
decision must be remanded to allow the [Board] to address 
Appellant's theory of CUE."  

The RO, in its May 1982 rating decision, did not specifically 
articulate that the entrance examination results created a 
presumption of soundness, or that the post-entrance service 
medical records (most importantly the medical evaluation 
board records) constituted clear and unmistakable evidence 
rebutting that presumption.  Nonetheless, its conclusion that 
the disorder existed prior to service had to be based, given 
the facts in this case, on this analytical structure.  The 
record in May 1982 contained no evidence of the appellant's 
medical condition prior to service.  The entrance examination 
was normal, thereby giving rise to a presumption that he was 
in sound condition.  38 U.S.C.A. § 1111;38 C.F.R. § 3.304(b).  
Other medical evidence, found in a September 1979 service 
medical report and in the 1981 medical evaluation board 
reports, identified not just a personality disorder (which is 
precluded from being service connected by 38 C.F.R. 
§ 3.303(c)), but a developmental language disorder that was 
specifically related to a birth defect.  These disorders were 
noted to have been manifested since birth, prior to service, 
and the developmental language disorder was reported as 
appearing secondary to a birth injury.  The resulting mild 
cognitive deficits, irritability, and personality findings 
were described as consistent with organic personality 
syndrome assumed to be due to birth trauma, and therefore 
lifelong.  Moreover, the medical evaluation board concluded 
"[t]here is no evidence of acute injury, infection or other 
processes occurring while the patient has been in the service 
which would be consistent with [these] findings."  
Summarizing these medical findings, the June 1981 Medical 
Evaluation Board report diagnosed organic brain syndrome due 
to trauma at birth.  In a redundant statement, the report 
then noted that the disorder existed prior to service.  With 
this evidence, the RO had to conclude that the disorder 
existed from birth, and therefore prior to service.  

The RO not only rationally concluded the disorders noted in 
the medical evaluation board records existed prior to service 
and were related to a birth injury, it could have come to no 
other logical conclusion.  The entrance examination did not 
note the disorders, though all the evidence after he entered 
service pointed to an organic disease process existing prior 
to service.  The service medical records contain no 
indication that the disorders noted in service had their 
origin in service; indeed, the medical evaluation board 
specifically concluded there was no evidence of acute injury, 
infection or other processes occurring in service that would 
account for the disorders.  

The appellant's argument relies on an assumption that it is 
undebatable the evidence of record could not possibly have 
rebutted the presumption soundness left by the entrance 
examination findings.  To accept this argument, however, the 
RO and the Board would have had to ignore the findings of the 
medical board in 1981, which attributed the developmental 
language disorder and personality disorder to a birth injury 
(by its nature, an injury prior to service), and which 
concluded there was no injury or disease process during 
service these disorders might be related to.  Ignoring the 
medical evidence in this manner would insert adjudicatory 
findings in the place of medical findings, a practice 
precluded by long-standing Court precedent.  See Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (it is now well-settled 
that in its decisions the Board may not rely upon its own 
unsubstantiated medical opinion).  See also Shipwash v. 
Brown, 8 Vet. App. 218, 223 (1995) (Board may not rely upon 
its own unsubstantiated medical conclusion to reject expert 
medical evidence in the record).  

The Board must conclude that there is no CUE in the May 1982 
rating decision that denied service connection for an organic 
brain syndrome.  Based on the evidence of record in May 1982, 
the RO came to the rational conclusion that the evidence 
clearly and unmistakably showed disorders existing prior to 
service, in contrast to the appellant's presumed soundness as 
entrance into service as annotated by the entrance 
examination.  The RO's May 1982 conclusion that the evidence 
clearly and unmistakably rebutted the presumption of 
soundness, and that there was no in-service aggravation of 
the pre-existing disorders, did not involve CUE.  




ORDER

The May 1982 rating decision, which denied service connection 
for organic brain syndrome, did involve clear and 
unmistakable error.   



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



